DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
Response to Amendment
This office action is in response to communication received on 08/29/2022. The response presented amendment to claims 1, 3, 22, 25 and 37. No new matter is introduced. Claims 2 and  23-24 are cancelled.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 08/29/2022, with respect to claim rejections on the Final Office Action have been fully considered and are persuasive in light of the amendment made to the claims.  The Finality of the Office Action has been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael L. Gencarella on 09/02/2022.
The application has been amended as follows: claim 25 line 1, delete “23” and insert - - 22- - after claim. 
Allowable Subject Matter
Claims 1, 3, 15-16, 20-22, 25, 35, 37-39 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20190178745 A1, US 20170299459 A1 and US 20170108397 A1.
US 20190178745 A1 discloses a leak detection system for detecting breaches in sealed food containers, the leak detection system comprising: air-sample testing equipment configured to test the composition of an air sample provided to the air-sample testing equipment; at least one pressing member configured to, in use, apply pressure to the sealed food container located in an air-sampling region; at least one air-sampling port located in the air-sampling region; an air sample conduit extending between the at least one air-sampling port and the air-sample testing equipment; wherein, in use, the at least one air-sampling port takes an air sample from the air-sampling region at least during or after the at least one pressing member applies pressure to the sealed food container in the air-sampling region and communicates said air sample through the air sample conduit to the air-sample testing equipment.
US 20170299459 A1 discloses a pressurized container testing system, comprising: a test chamber holding at least one pressurized container and accumulating an analyte leaking from the container; a sample cell receiving the analyte from the test chamber; and a spectrometry system for obtaining a spectral response of the analyte in the sample cell.
US 20170108397 A1 discloses a leak detection system comprising a substantially sealed accumulation chamber adapted to accommodate a single gas container, the accumulation chamber being sealed so that when a gas container is in the accumulation chamber gas leaked from that container accumulates. An optical detector is provided for detecting leaked gas, the detector including an optical cell. A controller directs a reference sample to the optical cell and subsequently directs a sample from the from the accumulation chamber to the optical cell. The optical detector is operable use both the reference sample and the accumulation chamber sample to detect leaked gas.
With respect to claims 1, 22 and 37, the references separately or in combination do not appear to teach applying a force to at least one surface of the non- rigid further packaging by contacting the at least one surface of the non-rigid further packaging with at least one pressing member and/or at least one roller thereby to extract a volume of sample gas from the one or more holes or gaps in the surface of said further packaging, such that, if the rigid container is leaking, the extracted sample of gas includes accumulated leaked gas or vapour from the rigid container and if the rigid container is not leaking, the extracted sample of gas does not include accumulated leaked gas or vapour from the rigid container in combination with the specific details of each independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder
Claims 1, 3, 15-16, 20-22, 25, 35, 37-39 are allowable. Claims 4-14, 17-19, 26-34, and 36 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 07/28/2020, is hereby withdrawn and claims 4-14, 17-19, 26-34, and 36 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861  

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861